Exhibit 10.2
INCENTIVE UNIT AGREEMENT
 
THIS INCENTIVE UNIT AGREEMENT is entered into effective as of May 11, 2012, by
and between Steel Partners Holdings L.P., a Delaware limited partnership (the
“Partnership”) and SPH SPV–I LLC, a Delaware limited liability company (“SPH
SPV”).
 
WHEREAS, the Partnership is a party to that certain Fifth Amended and Restated
Management Agreement effective as of May 11, 2012 (the “Management Agreement”)
by and among the Partnership and SPH Group LLC, a Delaware limited liability
company and a directly and indirectly wholly owned subsidiary of the
Partnership, and SP General Services LLC, a Delaware limited liability company
(together with its permitted assignees, the “Manager”) pursuant to which the
Partnership issued certain Incentive Units (as defined herein) to the Manager;
and
 
WHEREAS, pursuant to an Assignment and Assumption Agreement by and between the
Manager and SPH SPV, dated as of January 1, 2012, the Manager assigned the
Incentive Units and the Manager’s right to receive any additional Incentive
Units pursuant to the Management Agreement, together with the corresponding
liabilities, to SPH SPV; and
 
WHEREAS, the Partnership and SPH SPV have determined that it would be preferable
to restate Section 9 of the Management Agreement in a separate agreement as
between the Partnership and SPH SPV and therefore wish to enter into this
Incentive Unit Agreement.
 
NOW, THEREFORE, in consideration of the premises and mutual agreements
hereinafter set forth, and for other good and valuable consideration, the
receipt of which is hereby acknowledged, the parties hereto agree as follows:
 
SECTION 1.          DEFINITIONS. The following terms have the following meanings
assigned to them:
 
(a)         “Adjustment” shall have the meaning set forth in SECTION 2(a).
 
(b)         “Affiliate” shall mean with respect to any Person any other Person
directly or indirectly controlling or controlled by or under direct or indirect
common control with such Person, or any director, officer or employee or partner
of such Person.
 
(c)          “Annual Incentive Number” shall have the meaning set forth in
SECTION 2(a).
 
(d)          “Baseline Date EV per Common Unit” shall have the meaning set forth
in SECTION 2(a).
 
(e)          “Capital Account Alignment” shall have the meaning set forth in
SECTION 2(a).
 
 
 

--------------------------------------------------------------------------------

 
 
(f)          “Class B Common Units” means the Class B Common Units of the
Partnership.
 
(g)         “Class C Common Units” shall have the meaning set forth in SECTION
2(a).
 
(h)          “Code” means the Internal Revenue Code of 1986, as amended.
 
(i)           “Common Units” means the Regular Common Units, the Class B Common
Units, the Class C Common Units and any other classes of common units of the
Partnership (other than, for the avoidance of doubt, the portion of the
Incentive Units not classified as Class C Common Units and/or Regular Common
Units).
 
(j)           “Deferred Fee Agreement” shall have the meaning set forth in
SECTION 2(a).
 
(k)          “EV” shall mean the equity value of the Partnership as at any
baseline date or measurement date, as the case may be, as measured by the
product of (a) the volume weighted average of the closing trading prices of the
Regular Common Units as reported by the New York Stock Exchange (or other
national securities exchange on which such securities may be principally traded,
if not then traded on the New York Stock Exchange), for the twenty (20) trading
days ending on such date, and (b) the number of Common Units outstanding; or if
the Common Units are not then traded on a national securities exchange, then by
deducting the value of the Partnership’s liabilities as reflected on its balance
sheet for such date from the value of the Partnership's assets as reflected on
such balance sheet.
 
(l)           “General Partner” means the general partner of the Partnership.
 
(m)         “Incentive Calculation Date” shall have the meaning set forth in
SECTION 2(a).
 
(n)          “Incentive Unit Agreement” means this Incentive Unit Agreement, as
amended from time to time.
 
(o)          “Incentive Unit Grant Date” shall have the meaning set forth in
SECTION 2(a).
 
(p)          “Incentive Units” shall have the meaning set forth in SECTION 2(a).
 
(q)          “Independent Directors” means those directors of the General
Partner who are not Affiliates of the Manager or any of its Affiliates.
 
(r)           “Issuance” shall have the meaning set forth in SECTION 2(b).
 
 
2

--------------------------------------------------------------------------------

 
 
(s)           “Measurement Date EV per Common Unit” shall have the meaning set
forth in SECTION 2(a).
 
(t)           “Person” means any individual, corporation, partnership, joint
venture, limited liability company, estate, trust, unincorporated association,
any federal, state, county or municipal government or any bureau, department or
agency thereof and any fiduciary acting in such capacity on behalf of any of the
foregoing.
 
(u)           “Reduced Measurement Date EV per Common Unit” shall have the
meaning set forth in SECTION 2(a).
 
(v)           “Regular Common Units” means the Common Units of the Partnership
other than the Class B Common Units, the Class C Common Units, and any other
classes of common units of the Partnership.
 
SECTION 2.          INCENTIVE UNITS.
 
(a)           The Partnership previously issued partnership interests (the
“Incentive Units”) that may result in the classification of a portion of the
Incentive Units as Class C Common Units of the Partnership based on the future
appreciation of the Partnership’s equity value (the “Class C Common Units”) in
accordance with the terms and conditions set forth in this SECTION 2 (references
in this SECTION 2 to “SPH SPV” shall include any Affiliate or Persons designated
by SPH SPV to be a recipient of Incentive Units):
 
(i)           The aggregate number of Incentive Units issued to SPH SPV shall be
equal at all times to 100 percent (100%) of the number of the Common Units of
the Partnership outstanding, on a fully diluted basis, inclusive of Common Units
held by any non-wholly owned subsidiaries of the Partnership, subject to
adjustment as provided in this SECTION 2(a) and SECTION 2(b).  As of May 11,
2012, (the “Incentive Unit Grant Date”) the number of Incentive Units was
32,122,686.
 
(ii)          The Partnership shall classify a portion of the Incentive Units,
such classification to be determined as of the last day of each fiscal year of
the Partnership (the “Incentive Calculation Date”), as Class C Common Units in a
number equal to the Annual Incentive Number (as defined below) as of such
Incentive Calculation Date.
 
(iii)          The “Annual Incentive Number” means the number of Class C Common
Units equal to (I) (A) the number of Incentive Units multiplied by (B) 15
percent (15%) of the difference between (x) the EV per Common Unit as of the
Incentive Calculation Date (the “Measurement Date EV per Common Unit”) and (y)
the EV per Common Unit at the beginning of such year, (the “Baseline EV per
Common Unit”), divided by (II) the Reduced Measurement Date EV per Common Unit
(as defined herein), subject to adjustment as provided in this SECTION 2.  The
“Reduced Measurement Date EV per Common Unit” means (A) the Measurement Date EV
per Common Unit minus (B) (y) the amount described in clause (I) above divided
by (x) the number of outstanding Common Units on the Incentive Calculation
Date.  The reference to Common Unit or Common Units in the computations
described in this clause (iii) shall not include the Class C Common Units
computed with respect to an Incentive Calculation Date.  The Annual Incentive
Number will only be awarded if the difference between the Measurement Date EV
per Common Unit and the Baseline EV per Common Unit is positive.
 
 
3

--------------------------------------------------------------------------------

 
 
By way of illustration only, assume the following:
 
On January 1, 2012, there are 100 Regular Common Units (and no Regular Common
Units are issued during 2012) and 100 Incentive Units.  The Baseline EV per
Common Unit is 10 and the Measurement Date EV per Common Unit is 12.  The amount
described in clause (I) above is 30 (100 x 15 percent x (12-10)).  The Reduced
Measurement Date EV per Common Unit is 11.70 (12-(30 ¸ 100)).  2.56 Class C
Common Units (30 ¸ 11.70) are classified with respect to the Incentive Units as
of December 31, 2012.
 
On January 1, 2013, there are 100 Regular Common Units (and no Regular Common
Units are issued during 2013), 2.56 Class C Common Units and 102.56 Incentive
Units.  Baseline EV per Common Unit is 11.70 and the Measurement Date EV per
Common Unit is 12.70.  The amount described in clause (I) is 15.38 (102.56 x 15
percent x (12.70-11.70)).  The Reduced Measurement Date EV per Common Unit is
12.55 (12.70-(15.38 ¸ 102.56)).  1.23 Class C Common Units (15.38 ¸ 12.55) are
classified with respect to the Incentive Units as of December 31, 2013.  This
brings the total number of Class C Common Units to 3.79.
 
(iv)         The value of any distributions made by the Partnership to the
limited partners before the end of a fiscal year (and after the date of issuance
in the case of the first year in which the Incentive Units are issued) that do
not reduce the number of outstanding Common Units will be deducted in an
equitable manner from the Baseline EV per Common Units for such year.
 
(v)          The Partnership shall make any adjustment to the Baseline EV per
Common Unit or the Measurement Date EV per Common Unit that it determines is
equitably required by reason of (x) the repurchase of Common Units, (y) the
effect of the Third Amended and Restated Deferred Fee Agreement, effective as of
January 1, 2012, between the Partnership and WGL Capital Corp.  (the “Deferred
Fee Agreement”), or (z) the raising of new capital, including, without
limitation, adding the value of such new capital to the Baseline EV per Common
Unit to the extent that the issue price of the new Common Units exceeds the
Baseline EV per Common Unit.
 
(vi)          In the event that the Measurement Date EV per Common Unit
decreases in one or more subsequent years as a result of a decline of asset
values, the Baseline EV per Common Unit shall be the Baseline EV per Common Unit
immediately following the most recent Incentive Calculation Date as of which a
portion of the Incentive Units were classified as Class C Common Units until the
Measurement Date EV per Common Unit exceeds such Baseline EV per Common Unit.
 
 
4

--------------------------------------------------------------------------------

 
 
(vii)        Each classification of a portion of the Incentive Units as Class C
Common Units will have a different series pursuant to the terms of the
Partnership’s Limited Partnership Agreement.
 
(viii)       Each series of Class C Common Units will have the same rights as
the Regular Common Units, including, without limitation, with respect to
Partnership distributions and allocations of income, gain, loss and deduction,
except that (x) a Class C Common Unit will not be saleable in the public market
and (y) a liquidating distribution made with respect to a Class C Common Unit
will not exceed the amount of the capital account allocable to such Common Unit,
until in each case the amount of the capital account allocable to such Class C
Common Unit is equal to the amount of the capital account allocable to a Regular
Common Unit (“Capital Account Alignment”), determined by treating such Class C
Common Unit and Regular Common Unit as separate partnership interests for
U.S. federal income tax purposes.  At such time that Capital Account Alignment
is achieved, a Class C Common Unit will convert automatically into a Regular
Common Unit.  Class C Common Units (including Class C Common Units classified
with respect to a year) will be allocated their share of taxable income based on
their percentage interests, except as otherwise determined by the Partnership.
 
(ix)         Prior to conversion, Class C Common Units may be sold only in
private market transactions that allow the Partnership to track the transfer of
such Class C Common Units.  The holders of Class C Common Units will be required
to notify the General Partner prior to any transfer of such Common Units.
 
(x)          A copy of the computations made by the Manager to calculate such
Annual Incentive Number shall promptly be delivered to the General Partner for
informational purposes only.  Upon delivery of the computation of the Annual
Incentive Number, the number of Class C Common Units shown by such computation,
if any, shall be classified with respect to the Incentive Units, effective as of
the prior Incentive Calculation Date, no later than the first day of the next
calendar month following the calendar month in which the Annual Incentive Number
computation was delivered to the Partnership.
 
(xi)         All or a portion of the Incentive Units shall be transferable to
any Affiliate of SPH SPV or any officer or employee of SPH SPV or its
Affiliates.
 
(xii)        If there shall occur any change in the capital structure of the
Partnership by reason of any Common Unit split, Common Unit reverse split,
Common Unit dividend or other dividend of equity, subdivision, combination or
reclassification of the Common Units, any recapitalization, merger,
consolidation, spin off, reorganization or partial or complete liquidation, sale
or transfer of all or part of the assets of the Partnership or its Affiliates or
other transaction or event having an effect similar to any of the foregoing or
any other transaction that has the effect of increasing or decreasing the number
of Common Units outstanding, then there shall be an appropriate adjustment of
the aggregate number of Incentive Units issued to SPH SPV.
 
 
5

--------------------------------------------------------------------------------

 
 
(xiii)       The Incentive Units shall be subject to such other customary terms
as are reasonably acceptable to SPH SPV and a committee of the board of
directors of the General Partner composed entirely of one or more Independent
Directors.
 
(b)           In addition, if any issuance (an “Issuance”) of Common Units
(including, without limitation, the classification of a portion of the Incentive
Units as Class C Common Units pursuant to SECTION 2(a)), options, convertible
securities or any other right to acquire Common Units by the Partnership
following the Incentive Unit Grant Date results in an increase in the number of
outstanding Common Units on a fully diluted basis as compared to the number of
outstanding Common Units as of the date of the most recent Issuance (or, in the
case of the first Issuance, since the Incentive Unit Grant Date), the number of
Incentive Units issued to SPH SPV shall be increased so that as of the date of
increase of the number of Incentive Units, after taking into account the number
of outstanding Common Units on a fully diluted basis and the increase in the
number of Incentive Units since the Incentive Unit Grant Date, SPH SPV shall
hold Incentive Units (in the aggregate) equal to one hundred percent (100%) of
the sum of the number of Common Units of the Partnership outstanding and the
number of notional units used to determine the Deferred Fee Accounts in
accordance with that certain Deferred Fee Agreement.  Each Incentive Unit shall
otherwise be subject to the same terms, unless otherwise agreed to by SPH SPV.
 
(c)           The parties acknowledge that, for U.S. federal income tax
purposes, (i) the Incentive Units and the portion of the Incentive Units
classified as Class C Common Units and/or Regular Common Units shall be treated
as one partnership interest, except at such time that any Class C Common Units
or Regular Common Units shall have been sold or otherwise transferred
independently of any Incentive Units, (ii) the classification of a portion of
the Incentive Units as Class C Common Units and/or Regular Common Units does not
constitute the issuance of a partnership interest by the Partnership, and (iii)
the increase or decrease in the number of outstanding Incentive Units from time
to time so that the number of Incentive Units is always equal to 100 percent
(100%) of the number of Common Units to facilitate the calculations described
herein does not constitute an issuance or redemption of a partnership interest
by the Partnership.  SECTION 2(a), SECTION 2(b) and SECTION 2(c) shall be
treated as part of the partnership agreement of the Partnership as described in
Section 761(c) of the Code and Section 1.704-1(b)(2)(ii)(h) and 1.761-1(c) of
the Treasury Regulations.
 
SECTION 3.          NOTICES. Unless expressly provided otherwise in this
Incentive Unit Agreement, all notices, requests, demands and other
communications required or permitted under this Incentive Unit Agreement shall
be in writing and shall be deemed to have been duly given, made and received
when delivered against receipt or upon actual receipt of (i) personal delivery,
(ii) delivery by reputable overnight courier, (iii) delivery by facsimile
transmission with telephonic confirmation or (iv) delivery by registered or
certified mail, postage prepaid, return receipt requested, addressed as set
forth below:
 
(a)           If to the Partnership:


Steel Partners Holdings L.P.
c/o Steel Partners Holdings GP Inc.
590 Madison Avenue, 32nd Floor
New York, New York 10022
United States
Attention: General Partner
 
 
6

--------------------------------------------------------------------------------

 
 
(b)           If to SPH SPV:


SPH SPV-I LLC
c/o Steel Partners Holdings GP Inc.
590 Madison Avenue, 32nd Floor
New York, New York 10022
United States
Attention: Warren Lichtenstein
 


Either party may alter the address to which communications or copies are to be
sent by giving notice of such change of address in conformity with the
provisions of this SECTION 3 for the giving of notice.
 
SECTION 4.          BINDING NATURE OF AGREEMENT; SUCCESSORS AND ASSIGNS.  This
Incentive Unit Agreement shall be binding upon and inure to the benefit of the
parties hereto and their respective heirs, personal representatives, successors
and permitted assigns as provided in this Incentive Unit Agreement.
 
SECTION 5.         ENTIRE AGREEMENT. This Incentive Unit Agreement contains the
entire agreement and understanding among the parties hereto with respect to the
subject matter of this Incentive Unit Agreement, and supersedes all prior and
contemporaneous agreements, understandings, inducements and conditions, express
or implied, oral or written, of any nature whatsoever with respect to the
subject matter of this Incentive Unit Agreement. The express terms of this
Incentive Unit Agreement control and supersede any course of performance and/or
usage of the trade inconsistent with any of the terms of this Incentive Unit
Agreement. This Incentive Unit Agreement may not be modified or amended other
than by an agreement in writing signed by the parties hereto.
 
SECTION 6.          GOVERNING LAW. THIS INCENTIVE UNIT AGREEMENT AND THE RIGHTS
AND OBLIGATIONS OF THE PARTIES UNDER THIS INCENTIVE UNIT AGREEMENT SHALL BE
GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF NEW YORK.
 
SECTION 7.          NO WAIVER; CUMULATIVE REMEDIES. No failure to exercise and
no delay in exercising, on the part of any party hereto, any right, remedy,
power or privilege hereunder shall operate as a waiver thereof; nor shall any
single or partial exercise of any right, remedy, power or privilege hereunder
preclude any other or further exercise thereof or the exercise of any other
right, remedy, power or privilege.  The rights, remedies, powers and privileges
herein provided are cumulative and not exclusive of any rights, remedies, powers
and privileges provided by law.  No waiver of any provision hereto shall be
effective unless it is in writing and is signed by the party asserted to have
granted such waiver.
 
 
7

--------------------------------------------------------------------------------

 
 
SECTION 8.          HEADINGS. The headings of the sections of this Incentive
Unit Agreement have been inserted for convenience of reference only and shall
not be deemed part of this Incentive Unit Agreement.
 
SECTION 9.          COUNTERPARTS. This Incentive Unit Agreement may be executed
in any number of counterparts, each of which shall be deemed to be an original
as against any party whose signature appears thereon, and all of which shall
together constitute one and the same instrument. This Incentive Unit Agreement
shall become binding when one or more counterparts of this Incentive Unit
Agreement, individually or taken together, shall bear the signatures of all of
the parties reflected hereon as the signatories.
 
SECTION 10.        SEVERABILITY. Any provision of this Incentive Unit Agreement
that is prohibited or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.
 
SECTION 11.        GENDER. Words used herein regardless of the number and gender
specifically used, shall be deemed and construed to include any other number,
singular or plural, and any other gender, masculine, feminine or neuter, as the
context requires.
 
[Signature Page to Follow]
 
 
8

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have executed this Incentive Unit
Agreement as of the date first written above.
 

 
SPH SPV-I LLC
             
By:
/s/ Warren Lichtenstein
     
Name:
Warren Lichtenstein
   
Title:
Sole Class A Member
             
STEEL PARTNERS HOLDINGS L.P.
 
By:
Steel Partners Holdings GP Inc.,
   
its general partner
             
By:
/s/ James F. McCabe, Jr.
     
Name:
James F. McCabe, Jr.
   
Title:
Chief Financial Officer
             


